IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41048
                         Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ARTURO REYNOSO-ORTIZ,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-417-1
                       - - - - - - - - - -

                            July 23, 1999

Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Arturo Reynoso-Ortiz appeals the sentence imposed by the

district court after he pleaded guilty to illegally transporting

aliens within the United States.   He argues that the district

court erred by declining to award him a three-level reduction

pursuant to U.S.S.G. § 2L1.1(b)(1) because he committed the

offense in return for his own transportation into the U.S. and

thus “other than for profit.”   Reynoso-Ortiz bears the burden of

proof to show the lack of any profit motive.      See United States

v. Cuellar-Flores, 891 F.2d 92, 93 (5th Cir. 1989).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41048
                                  -2-

     The district court concluded that because Reynoso-Ortiz did

not have to pay a fee of several hundred dollars in exchange for

his driving the van, the offense was not “other than for profit”

within the meaning of § 2L1.1(b)(1).    Although he challenges the

district court’s interpretation of the guideline as illogical,

Reynoso-Ortiz has not met his burden of showing that he was

entitled to the reduction.    See Cuellar-Flores, 891 F.2d at 93;

see also United States v. Perez-Ruiz, 169 F.3d 1075, 1076 (7th

Cir. 1999).   Accordingly, the judgment of the district court is

AFFIRMED.